UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7460


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEMINI BOYD, a/k/a Jaraun Boyd, a/k/a Gemini,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:96-cr-00134-FDW-4)


Submitted:   February 15, 2011              Decided:    March 11, 2011


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gemini Boyd, Appellant Pro Se.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gemini       Boyd   appeals    the    district      court’s     text-order

denying    his   motion     for    reconsideration       of     the    denial    of   his

motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)

(2006).     Because       the   district       court   lacked    the    authority     to

consider Boyd’s motion for reconsideration, see United States v.

Goodwyn, 596 F.3d 233, 235-36 (4th Cir.), cert. denied, 130 S.

Ct. 3530 (2010), we affirm the district court’s order denying

the motion.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and     argument     would   not    aid     the   decisional

process.

                                                                                AFFIRMED




                                           2